Citation Nr: 1527061	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to April 1978 and from December 1987 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board notes that an internal VA communication in the VBMS file indicates that the Veteran's Appeal Form 9 is no longer of record.  The Agency of Original Jurisdiction (AOJ) informed the Veteran's representative of this fact in April 2014 and asked the representative to indicate whether the Veteran desired a hearing before the Board.  The representative subsequently submitted a statement in support of the Veteran's claim (VA Form 646), but did not answer the question with respect to the desire for a Board hearing.  Thus, the Board sent a letter to the Veteran at his address of record in May 2015 also inquiring as to whether the Veteran desired a hearing in connection with his appeal.  The Board informed the Veteran that, if he did not respond within 30 days, the Board would assume that he did not desire a hearing and proceed to adjudicate the claim.  The Veteran did not respond within 30 days and as such, the Board will proceed to adjudicate the claim. 

The decision regarding the issue of entitlement to service connection for left ear hearing loss is set forth below, and the issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

At no time prior to, or during, the pendency of the claim has the Veteran had a current diagnosis of left ear hearing loss disability for VA purposes.

CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in August 2009, sent prior to the unfavorable decision issued in September 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) with respect to the Veteran's claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the record consists of the Veteran's service treatment records, VA outpatient treatment records, and the report of the May 2013 VA examination.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Furthermore, the Board finds the May 2013 VA examination report to be adequate to decide the case as the examiner performed the appropriate tests pertinent to the determination of whether there is a current left ear hearing loss disability for which service connection may be granted.  The Board acknowledges that the examiner did not directly address the January 2010 private audiogram in the file or fully discuss the Veteran's lay statements with respect to continuity of hearing loss symptomatology (other than tinnitus), however, such is not fatal to the adequacy of the report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In this case, there is no indication that the Veteran has had a current left ear hearing loss disability, as defined by 38 C.F.R. § 3.385, at any time during the pendency of the appeal.  As explained below, the private audiogram of record does not indicate that there is current left ear hearing loss that meets the criteria for a hearing loss disability for VA purposes.  Therefore, a remand for an addendum report to allow the examiner to review and address the Veteran's lay statements regarding symptomatology as well as the January 2010 private audiogram, would only unduly delay resolution of the claim with respect to left ear hearing loss. 

In summary, the duties imposed by the VCAA have been satisfied.  Through notice by the AOJ, the Veteran has been made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.   See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for left ear hearing loss as the first element of service connection, i.e., a current diagnosis of left ear hearing loss for VA purposes, has not been shown at any point prior to, or during, the pendency of the claim.  In this regard, VA treatment records are negative for a diagnosis of left ear hearing loss as defined by VA.  Additionally, the May 2013 VA examination report contained findings in the left ear as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
25
30
35

Speech audiometry revealed speech recognition ability of 98 percent in the left ear.

The Board acknowledges that the Veteran submitted a January 2010 private audiogram to support his contention that he has a current left ear hearing loss disability; however, the private audiogram similarly does not show that he meets the criteria required by VA regulation for a current hearing loss disability. 

In this regard, the private audiogram was not interpreted by the audiologist, but it contains a legend for interpretation.  Using the legend provided by the January 2010 audiologist, the Board is able to identify the level of decibels associated with the corresponding Hertz frequency and discern that the Veteran had left ear auditory thresholds as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
30
35

The private audiogram also contained a speech discrimination score of 96 percent for the left ear, although there is no indication that the Maryland CNC test was used as required by 38 C.F.R. § 3.385.  Significantly, even if the Maryland CNC test was used, the speech discrimination score of 96 percent does not support a finding of a current, left ear hearing loss disability, for VA purposes.  

Therefore, at no time during the pendency of the appeal, has the Veteran's left ear hearing loss met the criteria that auditory thresholds that at least one of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or a left ear speech recognition score that is less than 94 percent.  38 C.F.R. § 3.385.  

Therefore, the Board finds that the Veteran does not have left ear hearing loss under 38 C.F.R. § 3.385.  In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of left ear hearing loss at any point during the pendency of the claim.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385 and, in fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect left ear hearing loss as defined by VA regulations.  

The Board has considered the Veteran's allegations that he suffers from left ear hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.   

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of left ear hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's left ear hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of left ear hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for left ear hearing loss is not warranted. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left ear hearing loss is denied. 


REMAND

Regarding the claim for service connection for right ear hearing loss, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, the record contains a May 2013 VA audiological examination report indicating that the Veteran does not have a current diagnosis of right ear hearing loss for VA purposes.  However, the examiner did not consider the January 2010 private audiogram that demonstrates a right ear hearing loss for VA purposes:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
25
30

As discussed above, the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain, supra.  As the January 2010 audiogram indicates right ear hearing loss for VA purposes and, as the May 2013 VA examiner did not discuss the Veteran's statements that he served aboard an aircraft carrier or experienced continuity of hearing loss symptoms since service in offering a negative nexus opinion, an addendum opinion addressing a whether there is a nexus between any noise exposure in service and the Veteran's current right ear hearing loss is required.

Accordingly, the case is REMANDED for the following action:

1. Return the record file to the VA examiner who conducted the Veteran's May 2013 audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is advised that, based on the January 2010 private audiogram, the Veteran has a current diagnosis of right ear hearing loss.  As such, he or she should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's right ear hearing loss is related to his military service, to include his in-service noise exposure.  In offering such opinion, the examiner should consider the Veteran's statements that he served aboard an aircraft carrier and experienced continuity of hearing loss symptoms since service.

The examiner should provide complete rationale for the conclusions reached.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


